USCA11 Case: 21-12992      Date Filed: 07/06/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12992
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSHUA K. BAILEY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
            D.C. Docket No. 3:19-cr-00089-TKW-1
                   ____________________
USCA11 Case: 21-12992         Date Filed: 07/06/2022     Page: 2 of 5




2                       Opinion of the Court                 21-12992


Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       Joshua Bailey appeals his 300-month total sentence for con-
spiracy to distribute and possess with intent to distribute a con-
trolled substance, possession with intent to distribute a controlled
substance, and being a felon in possession of a firearm. On appeal,
he asserts that his total sentence is substantively unreasonable, in
part because his cooperation with the government led to others be-
ing convicted, his codefendants were sentenced to shorter sen-
tences, and the district court did not consider his cooperation.
        We review a sentence’s reasonableness for abuse of discre-
tion, “[r]egardless of whether the sentence imposed is inside or out-
side the Guidelines range.” Gall v. United States, 552 U.S. 38, 51
(2007). A criminal defendant preserves the issue of the substantive
reasonableness of his sentence for review by advocating for a less
severe sentence. Holguin-Hernandez v. United States, 140 S. Ct.
762, 766–67 (2020).
        A sentence is substantively unreasonable if the district court:
“(1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
irrelevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.” United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc) (quotation omitted).
USCA11 Case: 21-12992         Date Filed: 07/06/2022      Page: 3 of 5




21-12992                Opinion of the Court                          3

        We will vacate a sentence as substantively unreasonable
“only if we are left with the definite and firm conviction that the
district court committed a clear error of judgment in weighing the
§ 3553(a) factors” as evidenced by a sentence “that is outside the
range of reasonable sentences dictated by the facts of the case.”
United States v. Goldman, 953 F.3d 1213, 1222 (11th Cir. 2020)
(quotation marks omitted). We “do not presume that a sentence
outside the guideline range is unreasonable and must give due def-
erence to the district court’s decision that the § 3553(a) factors, as a
whole, justify the extent of the variance.” Id. Nonetheless, we
“take the degree of variance into account and consider the extent
of a deviation from the guidelines.” United States v. Taylor, 997
F.3d 1348, 1355 (11th Cir. 2021).
       “Although there is no proportionality principle in sentenc-
ing, a major variance from the advisory guideline range requires a
more significant justification than a minor one, and the justification
must be sufficiently compelling to support the degree of the vari-
ance.” Id. A sentence length below the statutory maximum is an-
other indicator of reasonableness. See United States v. Gonzalez,
550 F.3d 1319, 1324 (11th Cir. 2008) (holding that sentence was rea-
sonable in part because it was well below the statutory maximum).
Finally, the party challenging a sentence has the burden of showing
that the sentence is unreasonable in light of the entire record, the
§ 3553(a) factors, and the deference afforded the sentencing court.
United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir.
2015).
USCA11 Case: 21-12992         Date Filed: 07/06/2022    Page: 4 of 5




4                      Opinion of the Court                 21-12992

        Section 3553(a) mandates that the district court “shall im-
pose a sentence sufficient, but not greater than necessary,” to, inter
alia, “reflect the seriousness of the offense, to promote respect for
the law, and to provide just punishment for the offense,” to ade-
quately deter criminal conduct, and to protect the public from fur-
ther crimes of the defendant. 18 U.S.C. § 3553(a), (2)(A)–(D). In
addition, the court must consider, in relevant part: the nature and
circumstances of the offense and the history and characteristics of
the defendant; the kinds of sentences available; and the guideline
sentencing range. Id. § 3553(a)(1), (3)–(4). It must also consider the
need to avoid unwarranted sentencing disparities between simi-
larly situated defendants. Id. § 3553(a)(6)
       While the district court must consider each § 3553(a) factor,
it needn’t discuss each factor specifically, and its statement that it
considered the factors is sufficient. Goldman, 953 F.3d at 1222.
The weight that each § 3553(a) factor receives is a matter within
the sound discretion of the district court. United States v. Williams,
526 F.3d 1312, 1323 (11th Cir. 2008); Rosales-Bruno, 789 F.3d at
1254 (the district court can place great weight on one factor over
others).
       Here, the district court did not abuse its discretion when it
sentenced Bailey to a total of 300 months’ imprisonment. First, the
weight given to each § 3553(a) factor is left to the sound discretion
of the district court, and here, it put weight on the seriousness of
Bailey’s offenses, the need to deter future criminal conduct, and his
criminal history. Williams, 526 F.3d at 1323. Second, even though
USCA11 Case: 21-12992          Date Filed: 07/06/2022      Page: 5 of 5




21-12992                Opinion of the Court                           5

the district court gave considerable weight to the offense conduct
and Bailey’s criminal history, it still considered his substantial assis-
tance and his family support when it departed below the applicable
range, and his total sentence was below the maximum total sen-
tence of life imprisonment. Gonzalez, 550 F.3d at 1324. The court
also explicitly acknowledged that it had the power to sentence him
below the guideline range and the mandatory minimum range due
to the government’s § 5K1.1 motion. Finally, as for Bailey’s argu-
ment that the district court sentenced him more severely than his
codefendants, he was not similarly situated to them. See 18 U.S.C.
§ 3553(a)(6). His converted drug weight was vastly greater than
that of each of his codefendants, and he had a firearm offense with
an armed career criminal enhancement that his codefendants
lacked.
        Therefore, Bailey failed to meet his burden to show that the
district court abused its discretion. Rosales-Bruno, 789 F.3d at
1256. Accordingly, we affirm.
       AFFIRMED.